DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalocsay (U.S. 4,275,603).
	Regarding claims 1 and 9, Kalocsay teaches an integrated heating airspeed tube (see figure 4), comprising a tube body 23 and a heating component 22, wherein the tube body is provided with a heating cavity (see figure 3; 10), the heating component is located inside the heating cavity, and the heating component and the tube body are integrally formed (see figure 4); wherein the tube body has an "L" shape (see figure 4).
	Regarding claim 2, Kalocsay wherein the tube body is further provided with a static pressure air inlet channel and a dynamic pressure air inlet channel 17 that are not communicated with the heating cavity, a dynamic pressure air inlet hole 16 is provided at the end of the tube body, the dynamic pressure air inlet hole is communicated with the dynamic pressure air inlet channel, at least one static pressure air inlet hole 10 is provided on the outer peripheral surface of the tube body, and the static pressure air inlet hole is communicated with the static pressure air inlet channel (see figure 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalocsay in view of Carbonara (U.S. 2,283,045).
Kalocsay does not explicitly teach wherein the tube body comprises an outer tube and a partition plate, the partition plate is provided in the outer tube and divides the space in the outer tube to form the dynamic pressure air inlet channel, the heating cavity and the two static pressure air inlet channels, the dynamic pressure air inlet hole is located at the end of the outer tube, and the end of the heating cavity is close to the dynamic pressure air inlet hole.
Carbonara teaches a similar airspeed tube wherein the heater 3 is enclosed in a shell (figure 4: 3’) wherein the sidewall of the shell 3’ separates the pressure air inlet channel 1 of the outer tube 8 from the heater 3 and the end of the heating cavity is close to the dynamic pressure air inlet hole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teaching of Carbonara since this design consideration was well known in the art.
Regarding claim 4, Carbonara further teaches wherein the tube body further comprises a dynamic pressure tube interface 71 and a static pressure tube interface 30, the dynamic pressure tube interface and the static pressure tube interface are both connected to the outer tube A and are communicated with the dynamic pressure air inlet channel 1 and the static pressure air inlet channel (corresponding to static ports 63, 64), respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teaching of Carbonara since this design consideration was well known in the art.
Regarding claim 5, the term "integral" does not require a unitary one-piece structure.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 6, Kalocsay teaches, the number of the static pressure air inlet holes is four (see figure 4: 10, 11), and every two of the static pressure air inlet holes are communicated with one static pressure air inlet channel (12, 13), the two static pressure air inlet channels are located at both sides of the dynamic pressure air inlet channel (see figure 4).
However, Kalocsay does not explicitly teaching wherein the heating cavity is located at the bottom end of the dynamic pressure air inlet channel.
Carbonara teaches wherein the heating cavity is located at the bottom end of the dynamic pressure air inlet channel (see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teaching of Carbonara since this design consideration was well known in the art.
Regarding claim 7, Kalocsay further teaches wherein the bottom end of the tube body is provided with a drain hole (see figure 4 below: not labeled) and it is communicated with the dynamic pressure air inlet channel.

    PNG
    media_image1.png
    632
    837
    media_image1.png
    Greyscale



Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalocsay in view of Kim et al. (U.S. 2019/0018036, hereafter referred to as Kim).
	Regarding claim 8, Kalocsay teaches the heating tube is located in the heating cavity and is integrally formed with the tube body (see figure 4).
Kalocsay does not explicitly teach wherein the heating component comprises a heating tube and a heating wire (there is a wire connected to the heater but it is not explicitly labeled).
Kim teaches wherein the heating component comprises a heater 140 and a heating wire (heating cable 141), and the heating wire is inserted into the heating cavity and is electrically connected with the heater.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teaching of Kim since this design was well known in the art.

Claim(s) 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalocsay in view of Xiao et al. (CN 209167342, hereafter referred to as Xiao).
The reference teaches an airspeed tube according to claims 1, 2 and 9, but does not explicitly teach a system which includes the tube such as an unmanned aerial vehicle.
However, it is well known in the art as taught by Xiao to incorporate an air speed tube (air velocity tube) in the design of an UAV (See Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teaching of Xiao since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalocsay in view of Carbonara, and further in view of Xiao.
The references teach an airspeed tube according to claims 3-7, but does not explicitly teach a system which includes the tube such as an unmanned aerial vehicle.
However, it is well known in the art as taught by Xiao to incorporate an air speed tube (air velocity tube) in the design of an UAV (See Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teachings of and Carbonara and Xiao since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kalocsay in view of Kim, and further in view of Xiao.
The references teach an airspeed tube according to claim 8, but does not explicitly teach a system which includes the tube such as an unmanned aerial vehicle.
However, it is well known in the art as taught by Xiao to incorporate an air speed tube (air velocity tube) in the design of an UAV (See Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kalocsay with the teachings of Kim and Xiao since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855